 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 445 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Recognizing 100 years of military aviation and expressing continued support for military aviators of the United States Armed Forces. 
 
 
Whereas Orville and Wilbur Wright secured the patent for their powered airplane in 1906, affording them the opportunity to compete for contracts with the Army; 
Whereas the United States Army Signal Corps made its first purchase of an airplane, the Wright Military Flyer, in 1909 at a cost of $30,000; 
Whereas the Wright Military Flyer carried a passenger over a distance of 125 miles; 
Whereas today’s military aircraft can travel around the world without landing; 
Whereas the importance of military aviation and air superiority in battle was first demonstrated in World War I; 
Whereas, during World War II, United States Naval aviation was decisive in reversing the Japanese advance and winning the war in the Pacific; 
Whereas United States Army Air Corps played a crucial role in executing strategic bombing campaigns in both the European and Pacific theaters; 
Whereas the National Security Act of 1947 established the United States Army Air Corps as a separate military branch, the United States Air Force; 
Whereas the Vietnam War brought about new, more modern fighter jets and bombers, including the F–105 Thunderchief and the F–4 Phantom; 
Whereas military aviators continue to provide invaluable offensive, defensive, logistical, and intelligence support to the Armed Forces; 
Whereas military aviators have been on the front lines of combat and humanitarian missions in Iraq and Afghanistan; 
Whereas the increase in technology over the last century has made military aircraft an essential component in the safety and security of the United States homeland; and 
Whereas the National Air and Space Museum of the Smithsonian Institution will commemorate the centennial of military aviation with programs and exhibits throughout 2009: Now, therefore, be it  
 
That the House of Representatives recognizes 100 years of military aviation and expresses its continued support for military aviators of the United States Armed Forces. 
 
Lorraine C. Miller,Clerk.
